Case 19-11200   Doc 15   Filed 11/08/19 Entered 11/08/19 16:42:40   Desc Main
                           Document     Page 1 of 8
Case 19-11200   Doc 15   Filed 11/08/19 Entered 11/08/19 16:42:40   Desc Main
                           Document     Page 2 of 8
Case 19-11200   Doc 15   Filed 11/08/19 Entered 11/08/19 16:42:40   Desc Main
                           Document     Page 3 of 8
Case 19-11200   Doc 15   Filed 11/08/19 Entered 11/08/19 16:42:40   Desc Main
                           Document     Page 4 of 8
Case 19-11200   Doc 15   Filed 11/08/19 Entered 11/08/19 16:42:40   Desc Main
                           Document     Page 5 of 8
Case 19-11200   Doc 15   Filed 11/08/19 Entered 11/08/19 16:42:40   Desc Main
                           Document     Page 6 of 8
Case 19-11200   Doc 15   Filed 11/08/19 Entered 11/08/19 16:42:40   Desc Main
                           Document     Page 7 of 8
Case 19-11200   Doc 15   Filed 11/08/19 Entered 11/08/19 16:42:40   Desc Main
                           Document     Page 8 of 8
